DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for compounds according to formula (I) wherein subscript m is zero (0), does not reasonably provide enablement for compounds according to formula (I) wherein subscript m is one (1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to independent claim 1, the claims (factor (a)) refer to compounds including the metals zinc or magnesium when subscript m is 1. The formula includes a terminal metal on the right side of the formula, and this metal is monovalent and does not include any symbol to indicate an electrical charge or a radical.
The invention (factor (b)) is drawn in part to the production of compounds containing zinc (e.g. Spec. ¶¶ [0039] and [0063]). The specification (factors (f)-(g)) does not include any disclosure or other guidance regarding the manner of making compounds according to the presently recited chemical formula (I) including monovalent zinc or magnesium moieties.
The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, include any disclosure or other guidance regarding the manner of making compounds according to the presently recited chemical formula (I) including monovalent zinc or magnesium moieties.
It is thus concluded that an undue quantity of experimentation would be needed to make and use the claimed compounds according to the presently recited chemical formula (I) including monovalent zinc or magnesium moieties.
Claims 2-6 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of independent claim 1, they fail to comply with the enablement requirement of 35 U.S.C. § 112(a) for the same reasons.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/338,164 in view of US Patent Application Publication No. 2012/0101289 A1 (herein “Ochiai”).
As to claim 1: US ‘164 claims a process of preparing a composition (see claim 9 of US ‘164) comprising combining a linking group-containing compound, a cocatalyst, a solvent, and a catalyst precursor.
US ‘164 further claims compounds according to the presently recited formula (I) (see claim 2 of US ‘164; the linking group derives from an alpha-omega diene - see the top-left structure in Scheme 4 of the specification of US ‘164 at ¶ [0070]). US ‘164 does not claim the presence of multiple derivatives of the linking group, and thus US ‘164 suggests a single derivative of the linking group.
US ‘164 does not specifically claim a process of making the compounds of claim 2 of US ‘164, and US ‘164 does not specifically claim an aromatic solvent, as are recited in present claim 1.
In light of the recitation in claim 2 of US ‘164 of embodiments of the structures described therein, one of ordinary skill in the art would have merely exercised ordinary creativity by using the process claimed by US ‘164 to make such embodiments of the structures.
Ochiai describes a process (see Example 1 in ¶¶ [0324]-[0331]) comprising combining the linking group-containing compound 1,9-decadiene, an organometallic compound (MAO), solvents including toluene, and a cocatalyst and a catalyst precursor (see ¶¶ [0321] and [0323]); wherein the process produces a compound according to the presently recited chemical formula (see ¶¶ [0330]-[0331]).
In light of Ochiai’s disclosure of a process of making compounds that are analogous to those claimed by US ‘164 and which includes the solvent toluene, one of ordinary skill in the art would have recognized the suitability of the solvent toluene for making the compounds claimed by US ‘164. It would have been obvious to one of ordinary skill in the art to have made the compounds claimed by US ‘164 using the process claimed by US ‘164 with the solvent toluene.
The further limitations of present claims 2-6 are adequately set forth in claims 14-20 of US ‘164.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764